Title: From John Adams to Elkanah Watson, 6 July 1812
From: Adams, John
To: Watson, Elkanah



Dr Sir
Quincy 6 July 1812

I am favoured with your Letter of the 28th. Ulto. It has received the recollection of our former acquaintance in France, England and Holland, as well as in Several parts of our own Country. I think with you that it is the duty of every considerate Man to support the national authorities in whose hands they may be I will not Say, whatever their measures may be. To your allusion to the war I have nothing to Say. But It is with surprise I hear it pronounced not ready only in newspapers but by persons in authority eccleastical and civil: political and military that it is an unjust, and an unnecessary war; and that the declaration of it was altogether unexpected &c.—How is it posible that a rational, a social, or a moral creature can say that the war is unjust is to me utterly incomprehensible. How it can be said to be unnecessary is very mistrious.
I have thought it both just and necessary this for five or six years. How it can be Said to be unnecessary unexpected is another wonder. I have expected it more than five and twenty years and have had great reason to be thankful that it has been postponed so long. I saw such a spirit in the british Islands when I resided in France, in Holland and in England itself. that I expected another war much sooner than it has happened. I was so impressed with the Idea, that I expressed to Lord Landsdown (formerly Lord Shelburn with whom you was personally acquainted in 1782, than Prime Minister of England to whom I was bearer of dispatches from Paris at the moment  our Independance was declared privately) an apprehension that his Lordship would live long enough to be obliged to Make, and that I shou’d live long enough to See another peace made between great Britain and America. His Lordship did not live long enough to Make the peace, and I shall not probably live to see it; but I have lived to see the war, that must be followed by a peace. If the war is not eternal.
Our Agricultural Societies may Not be so much regarded, but the great Interests of agriculture will Not be diminished by the war. Manufactures will be promoted
Your Sincere friend
John Adams